Name: 2006/829/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2004
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  accounting
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/86 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2004 (2006/829/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2004, together with the Centre's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 302/93 of 8 February 1993 on the establishment of a European Monitoring Centre for Drugs and Drug Addiction (4), and in particular Article 11a thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0097/2006), 1. Notes the following figures for the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Revenue Subsidies from the Commission 11 730 9 300 Subsidies from Norway 514 421 Assigned revenue 211 335 Miscellaneous revenue 33 67 Total revenue (a) 12 488 10 122 Budgetary expenditure for the financial year Staff  Title I of the budget Payments 5 832 5 189 Appropriations carried over 122 80 Administration  Title II of the budget Payments 1 088 555 Appropriations carried over 355 267 Operating activities  Title III of the budget (except assigned revenue) Payments against payment appropriations for the financial year 2 342 2 057 Appropriations carried over 1 260 1 469 Assigned revenue (Phare and third countries) 201 500 Total expenditure (b) 11 200 10 117 Outturn for the financial year (a  b) 1 288 5 Balance carried over from the previous financial year 295 1 626 Appropriations carried over and cancelled 245 221 Sums for reuse from the previous financial year not used 15 21 Refunds to the Commission - 3 - 1 584 Refunds to Norway 81 Exchange-rate differences - 1 6 Balance for the financial year 1 920 295 2. Approves the closure of the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2004; 3. Instructs its President to forward this decision to the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 44. (2) OJ C 332, 28.12.2005, p. 89. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 36, 12.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 1651/2003 (OJ L 245, 29.9.2003, p. 30). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3).